DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 1, filed 07/29/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 101 rejection of 05/25/2022 has been withdrawn. 

Applicant's arguments filed 07/29/2022, regarding the 103 rejection of Claims 1-10 and 12-20 have been fully considered but they are not persuasive. 

Regarding Claim 1, the applicant discloses that the combination of Odem and Chen to not teach nor suggest generating a model comprised of model components of an optical sensor and measuring optical responses to a reference material (more specifically, “Odem's discussion of modeling does not mention various model components ( of an optical sensor”) or the generating a parameterized model by fitting n variable parameters of the model components by using the measured optical responses (more specifically: “Odem's modeling techniques does not mention any concept related to claim 1's operation for generating a parameterized model by fitting variables”). The examiner respectfully disagrees. 

The examiner would first like to remind the applicant that the 103 rejection was a combination of two references (Both Odem and Chen), yet, the applicant, with respect to the independent claims, only addresses Odem.

Odem in Col. 8, lines 16-42 disclose computer and physical modelling. Although it does not specifically disclose generating a model  comprising model components of the optical sensor, one of ordinary skill in the art would conclude from physical modelling (Col. 5, lines 40-67 and Col. 6, lines 1-3), the modeling of components of an optical sensor (photodetector, light sensor, SCA, radiation source (Abstract). 

Chen discloses a models that are broken up into different channels (optical, detector, and other select channels) (Fig. 3). Chen further discloses the generating of re-parameterized model by refitting m of the n variable in paragraph [0045] (rebuilding the fluid predictive models using less affected optical channels as inputs; removing the anomalous optical channels and then reconstructing the candidate model base using the remaining available optical channels through either backward stepwise input selection or forward stepwise input selection, while keeping the instrument standardization models unchanged). It is for these reasons, the examiner maintains their rejection. 
.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Odem et al. (US9971041B1, 2018-08-20), herein referred to as Odem, in view of Chen et al. (US20160327684A1, 2016-05-15), herein referred to as Chen.

	Regarding Claim 1, Odem teaches a method for optically measuring material properties (Abstract) comprising: radiometrically characterizing an optical sensor based on measured optical responses (Fig. 1, Abstract); generating a model comprising model components of the optical sensor (Col 8., lines 16-42); generating a parameterized model by fitting n variable parameters of the model components using the optical responses (Col 8., lines 16-42); measuring, by the optical sensor, an optical response to a reference material (Abstract; (Col. 4, lines 4-23)); and generating a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n (Col 8., lines 16-42). The examiner further provides for compact prosecution, additional teaching by Chen, of the limitation: “measuring, by the optical sensor, an optical response to a reference material; and generating a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n (para. [[0034] and [0045], Fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Odem to incorporate the teachings of Chen by including: the measurement of optical response to a material and the refitting of variable to a model, based on those measurements, in order to achieve the desired information about the material.
	Regarding Claim 2, Odem further teaches the method of claim 1, further comprising: measuring, utilizing the optical sensor, an optical response to a material sample (abstract); processing, by the re-parameterized model, the optical response to the material sample; and determining properties of the material sample based on the processed optical response to the material sample (Col. 2, lines 9-25, Col 8., lines 16-42, Col. 10, lines 35-48 & Claim 19). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0045].
	Regarding Claim 3, Odem further teaches the method of claim 2, wherein said processing the optical response to the material sample comprises adjusting the optical response to the material sample based on the re- parameterized model sample (Col. 2, lines 9-25, Col 8., lines 16-42, Col. 10, lines 35-48  & Claim 19). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0045].
	Regarding Claim 5, the combination teaches all of the limitations of the method of claim 1, Chen further teaches wherein said re-fitting the m variable parameters comprises re-fitting the m variable parameters based, at least in part, on pre-determined values for at least one of the n-m of the n variable parameters that are not among the m variable parameters [0045].
	Regarding Claim 6, the combination teaches all of the limitations of the method of claim 1. Chen further teaches wherein said re-fitting the m variable parameters includes refitting the m variable parameters based on one or more pre-determined optical interactive properties of the reference material [0045].
	Regarding Claim 7, the combination teaches all of the limitations of the method of claim 1. Odem further teaches wherein said radiometrically characterizing the optical sensor comprises: measuring a first set of one or more optical responses of an optical measurement path including one or more optical sensor components Col. 7, lines 6-49; measuring a second set of one or more optical responses of a reconfigured optical measurement path including one or more reference components Col. 7, lines 6-49; and determining parameters of the optical sensor components based on the first set of one or more optical responses and the second set of one or more optical responses (Col. 1, lines 33-67 through Col. 2, lines 1-25, and Col. 7, lines 6-49).
Regarding Claim 8, the combination teaches all of the limitations of the method of claim 7. The combination further teaches wherein the optical measurement path and the reconfigured optical measurement path include a light source that generates light, an optical detector, and a transmissive diffuser having a diffusion structure that scatters the light, wherein the transmissive diffuser is positioned between the light source and the optical detector (Odom: (Col. 4, lines 19-47); Fig. 1-5). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0016], Claim 18-19, Fig. 1.
Regarding Claim 9, the combination teaches all of the limitations of the method of claim 1. The combination further teaches wherein said generating the model comprises generating the model components to represent a light source and optical components that modify light from the light source (Odem: (Col 8., lines 16-42), Fig.1; Chen: Fig. 1).
Regarding Claim 10, the combination teaches all of the limitations of the method of claim 9. The combination further teaches wherein said generating the model components comprises generating a physical component representation or a data construct representation of optical components within the optical sensor (Odem: Col. 7, lines 6-49 Fig. 1; Chen: Fig. 1).
Regarding Claim 12, Odem teaches a system for optically measuring material properties (Abstract) comprising: a radiometry system configured to radiometrically characterize an optical sensor based on measured optical responses (Fig. 1, Abstract); processing means configured to generate a model comprising model components of the optical sensor (Col 8., lines 16-42); processing means configured to generate a parameterized model by fitting n variable parameters of the model components using the optical responses (Col 8., lines 16-42); the optical sensor configured to measure an optical response to a reference material (Abstract; (Col. 4, lines 4-23)); and processing means configured to generate a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n (Col 8., lines 16-42). The examiner further provides for compact prosecution, additional teaching by Chen, of the limitation: “measuring, by the optical sensor, an optical response to a reference material; and generating a re-parameterized model by re-fitting m of the n variable parameters of the model components based, at least in part, on the measured optical response to the reference material, wherein m is less than n (para. [[0034] and [0045], Fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Odem to incorporate the teachings of Chen by including: the measurement of optical response to a material and the refitting of variable to a model, based on those measurements, in order to achieve the desired information about the material.

Regarding Claim 13, Odem further teaches the system of claim 12, further comprising: The optical sensor configured to measure an optical response to a material sample (abstract); The re-parameterized model configured to process the optical response to the material sample; and processing means configured to determine properties of the material sample based on the processed optical response to the material sample (Col. 2, lines 9-25, Col 8., lines 16-42, Col. 10, lines 35-48  & Claim 19). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0045].
Regarding Claim 14, Odem further teaches the system of claim 13, wherein said processing the optical response to the material sample comprises adjusting the optical response to the material sample based on the re- parameterized model sample (Col. 2, lines 9-25, Col 8., lines 16-42, Col. 10, lines 35-48  & Claim 19). The examiner further provides for compact prosecution additional teaching of the limitation by Chen [0045].
	Regarding Claim 16, the combination teaches all of the limitations of the method of claim 12, Chen further teaches wherein said re-fitting the m variable parameters comprises re-fitting the m variable parameters based, at least in part, on pre-determined values for at least one of the n-m of the n variable parameters that are not among the m variable parameters [0045].
	Regarding Claim 17, the combination teaches all of the limitations of the method of claim 12. Chen further teaches wherein said re-fitting the m variable parameters includes refitting the m variable parameters based on one or more pre-determined optical interactive properties of the reference material [0045].
 The reasons and motivation for combining are the same as recited in the rejection of claim 12 above. 
	Regarding Claim 18, the combination teaches all of the limitations of the method of claim 12. Odem further teaches wherein said radiometrically characterizing the optical sensor comprises: measuring a first set of one or more optical responses of an optical measurement path including one or more optical sensor components Col. 7, lines 6-49; measuring a second set of one or more optical responses of a reconfigured optical measurement path including one or more reference components Col. 7, lines 6-49; and determining parameters of the optical sensor components based on the first set of one or more optical responses and the second set of one or more optical responses (Col. 1, lines 33-67 through Col. 2, lines 1-25 and Col. 7, lines 6-49).
	Regarding Claim 19, the combination teaches all of the limitations of the method of claim 18. The combination further teaches wherein the optical measurement path and the reconfigured optical measurement path include a light source that generates light, an optical detector, and a transmissive diffuser having a diffusion structure that scatters the light, wherein the transmissive diffuser is positioned between the light source and the optical detector (Odom: (Col. 4, lines 19-47); Fig. 1-5; Chen [0016], Claim 18-19, Fig. 1).
	Regarding Claim 20, the combination teaches all of the limitations of the method of claim 12. The combination further teaches wherein said generating the model comprises generating the model components to represent a light source and optical components that modify light from the light source (Odem: (Col 8., lines 16-42), Fig.1; Chen: Fig. 1) and wherein said generating the model components comprises generating a physical component representation or a data construct representation of optical components within the optical sensor (Odem: Col. 7, lines 6-49 Fig. 1; Chen: Fig. 1).


	
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Odem and Chen, in further view of Vincelette et al. (US20090210168A1, 2009-08-20) herein referred to as Vincelette.

Regarding Claim 4, The combination teaches all the limitations of the method of claim 1. Chen further discloses a variable-input-model based performance evaluation method is provided for optical sensor diagnostics, which may be applicable to pressure-volume-temperature (PVT) characterization ([0015, 0017-0018]; [0022]), but fails to specifically disclose the source being that of a light source. However, in a related field, Vincelette teaches wherein the m parameters include at least one of a light source temperature parameter and a light source energy supply parameter ([0021], [0028], [0009-0010]; Claim 11 and 14). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Odem and Chen to incorporate the teachings of Vincelette by including: temperature and light source energy in order to obtain a measurement with respect to change of the two parameters.
Regarding Claim 15, The combination teaches all the limitations of the method of claim 12. Chen further discloses a variable-input-model based performance evaluation method is provided for optical sensor diagnostics, which may be applicable to pressure-volume-temperature (PVT) characterization ([0015, 0017-0018]; [0022]), but fails to specifically disclose the source being that of a light source. However, in a related field, Vincelette teaches wherein the m parameters include at least one of a light source temperature parameter and a light source energy supply parameter ([0021], [0028], [0009-0010]; Claim 11 and 14). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Odem and Chen to incorporate the teachings of Vincelette by including: temperature and light source energy in order to obtain a measurement with respect to change of the two parameters.

	Allowable Subject Matter

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, the combination of Odem and Chen teach all of the limitations of Claim 1. The combination of Odem and Chen, along with any other prior art reference, fail to teach wherein said generating the parameterized model includes: determining p parameters of the model components having lower variability in terms of rate of variation or range of variation than the n variable parameters; and fixing a value of at least one of the p parameters based on an average of the optical responses. It is for this reason Claim 11 would be allowable. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863               

/NATALIE HULS/Primary Examiner, Art Unit 2863